UNITED STATES DISTRICT COURT
DISTRICT OF MINNESOTA

Childs Enterprises LLC d/b/a The Tipsy Court File:19-cv-00229 (DWF/DTS)

Turtle, a Minnesota corporation, and its
assignees, Matthew Siems, individually,
and as Trustee for the Next-of-Kin of
William Thomas Siems, deceased, Crystal
Bishop, individually, and as parent and
natural guardian of F.S. and K.S., minors,
and Amber Bishop, individually, and as
the parent and natural guardian of J.B., a
minor,

STIPULATION OF DISMISSAL
WITH PREJUDICE

Plaintiffs,
v.

Wilson Mutual Insurance Company, a
foreign corporation,

Defendant.
IT IS HEREBY STIPULATED AND AGREED, by and between the parties
hereto, through their respective counsel, that all claims in the above-entitled action may

be, and the same hereby are, dismissed with prejudice and on the merits, but without

further costs to any of the parties hereto.
IT IS FURTHER STIPULATED AND AGREED, that any party, without notice

to another, may cause judgment of dismissal with prejudice and on the merits to be

entered herein.
Date: S/Pe />-019

Date: : 3

 
   
 
 

 

    

Charles James (Suk, Esq. (#106914)
SUK LAW , LTD.

Five East Center Street

Rochester, MN 55904

T: (507) 281-0000

E: jim@suklawfirm.com
Attorneys for Plaintiffs

fa

Stevén E. Tomsche, Esq. (#190561)
Kelly P. Magnus, Esq. (#0397569)

'TOMSCHE, SONNESYN & TOMSCHE, P.A.
8401 Golden Valley Road, Suite 250
Minneapolis, MN 55427

T: (763) 521-4499

E:stomsche@tstlaw.com| kmagnus tstlaw.com

 

 

 

 

Attorneys for Defendant
